           Case 2:21-cv-00636-GMN-VCF Document 7 Filed 06/11/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                   UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     Catherine Guintu Principe; and Ronald              Case No. 2:21-cv-00636-GMN-VCF
11   Manuel Principe,
12                   Plaintiffs,
                                                        Joint Stipulation to Stay the
13         v.                                           Proceedings

14   Clyde Moore, in his official capacity as Field
     Office Director of the Las Vegas Field Office
15   of United States Citizenship and Immigration
     Services; United States Citizenship and
16   Immigration Services; United States Board of
     Immigration Appeals; and Merrick B.
17   Garland, in his official capacity as Attorney
     General of the United States,
18
                     Defendants.
19

20            The parties, by and through their respective counsel, hereby stipulate and jointly
21 move the Court to stay all deadlines in this matter based on the following:

22            1.     On April 21, 2021, Plaintiffs filed their Complaint for Declaratory and
23 Injunctive Relief (ECF No. 1), which sought “an order declaring that [the] U.S. Citizenship

24 and Immigration Services’ (“USCIS”) adjudication of” Plaintiffs’ Form I-130 Application

25 “was contrary to law and requiring the agency to re-adjudicate the Form I-130.” (ECF No.

26 1 at 1).

27            2.     The deadline for the Federal Defendants to answer or otherwise plead is
28 June 21, 2021.
            Case 2:21-cv-00636-GMN-VCF Document 7 Filed 06/11/21 Page 2 of 2




 1          3.      USCIS will re-adjudicate Plaintiffs’ I-130 petition.
 2          4.      USCIS’s re-adjudication may resolve some or all of the issues raised in the
 3   complaint.
 4          5.      Accordingly, the parties request that the Court stay this matter pending
 5   resolution or final adjudication of the Plaintiffs’ I-130 petition. If the parties are able to
 6   resolve this matter, they will promptly file a stipulation of dismissal.
 7          6.      If the parties are unable to resolve this matter and the case is not dismissed,
 8   the parties agree to file a joint status report 90 days after the entry of the Court’s stay order.
 9

10          Respectfully submitted this 9th day of June 2021.
11

12     LAW OFFICE OF ALEXANDER R.                         CHRISTOPHER CHIOU
       VAIL, LLC                                          Acting United States Attorney
13

14     /s/ _Alexander R. Vail___                          /s/ Skyler H. Pearson
       ALEXANDER R. VAIL                                  SKYLER H. PEARSON
15     2970 West Sahara Avenue                            Assistant United States Attorney
       Las Vegas, Nevada 89102                            Attorneys for the United States
16
       Attorney for Plaintiffs
17

18

19                                            IT IS SO ORDERED.

20                                            IT IS FURTHER ORDERED that the parties
                                              shall submit a joint status report every six months,
21                                            beginning on December 9, 2021, addressing the
                                              status of USCIS's adjudication.
22
                                                         11 day of June , 2021.
                                              Dated this ____
23

24

25
                                              ___________________________
26                                            Gloria M. Navarro, District Judge
                                              UNITED STATES DISTRICT COURT
27

28
                                                      2
